Appellate Case: 22-5019     Document: 010110782912       Date Filed: 12/14/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CRYSTAL BOND,

        Plaintiff - Appellant,

  v.                                                           No. 22-5019
                                                   (D.C. No. 4:20-CV-00594-GKF-SH)
  CHRISTINE WORMUTH, Secretary, U.S.                           (N.D. Okla.)
  Department of the Army,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, KELLY, and MATHESON, Circuit Judges.
                  _________________________________


       Crystal Bond appeals the district court’s grant of summary judgment in favor of

 the U.S. Army Corps of Engineers (“Army Corps”) on her employment discrimination

 claims under the Rehabilitation Act, Title VII, and 5 U.S.C. § 2302. Although the court

 determined that Ms. Bond failed to exhaust her administrative remedies, it dismissed

 these claims on the merits. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-5019     Document: 010110782912           Date Filed: 12/14/2022   Page: 2



 summary judgment for failure to exhaust administrative remedies and remand to the

 district court to dismiss these claims without prejudice.

                                    I. BACKGROUND

                                    A. Factual History

        In early 2018, Ms. Bond, a cartographer with the Army Corps, was diagnosed

 with post-traumatic stress disorder (“PTSD”). Beginning in March 2018, she

 submitted successive applications for unpaid leave under the Family Medical Leave

 Act (“FMLA”). With each application, Ms. Bond attached documentation from her

 counselor, Lisa Cragar, who explained that Ms. Bond’s PTSD prevented her from

 returning to work.1 Ms. Bond’s supervisor, Dan Hernandez, granted each application

 until Ms. Bond had used the 12 weeks permitted under the FMLA. He informed Ms.

 Bond that she would “be expected to return to work” after that period. Suppl. App.,

 Vol. I at 189.

        During May and June, Ms. Bond made oral requests to telework. Mr.

 Hernandez denied these requests. While absent from work, Ms. Bond applied for

 Social Security disability income and workers’ compensation. The Social Security

 Administration (“SSA”) eventually denied Ms. Bond’s application, explaining that



        1
          In Ms. Bond’s first FMLA application, Ms. Cragar certified that Ms. Bond
 “needs a minimum of 4 weeks off work to process her grief and trauma.” App., Vol.
 I at 51-54. In her second FMLA application, Ms. Cragar stated that Ms. Bond had
 “shown some worsening symptoms of grief, panic, and anxiety” and recommended
 that she “continue work leave for a minimum of another 6 months then re-evaluate
 progress at that time.” Suppl. App., Vol. I at 184-87.

                                                  2
Appellate Case: 22-5019   Document: 010110782912        Date Filed: 12/14/2022      Page: 3



 her condition was not severe enough to keep her from doing “simple, routine work.”

 Id. at 201. In her submission to the Office of Workers’ Compensation in the

 Department of Labor, Ms. Bond included Ms. Cragar’s work capacity evaluation,

 which reported that Ms. Bond could work “0” hours a week and that “alternative

 work locations would not improve [Ms. Bond’s] ability to perform work duties.” Id.

 at 204.

        On May 25, 2018, Ms. Bond’s FMLA leave expired, but she did not return to

 work or respond to Mr. Hernandez’s inquiries.2 In September, she wrote a letter to

 Mr. Hernandez stating that “based on my medical condition, symptoms, diagnosis,

 medications and prognosis, for me to return to the Cartographer Position at [the

 Army Corps] is not physically or psychologically possible, for the foreseeable

 future.” Id. at 199-200. She requested workers’ compensation and immediate

 disability retirement. She attached the letter from the SSA denying her request for

 disability benefits.




        2
         Mr. Hernandez repeatedly attempted to contact Ms. Bond but received no
 response. In June, he notified her that she had not given him a “medical provider’s
 prognosis” nor “any information indicating whether your condition has improved or
 resolved” and warned that “[u]nless you provide me medical documentation
 regarding your availability to return to work, there appears to be no foreseeable end
 to your absence.” Suppl. App., Vol. I at 192-94. In September, Mr. Hernandez sent
 another notification informing Ms. Bond that she had been in absent without leave
 (“AWOL”) status for 448 hours and warning that if she did not “return to work on a
 full-time and regular basis, disciplinary action may be taken, up to and including
 removal from federal service.” Id. at 198.

                                               3
Appellate Case: 22-5019     Document: 010110782912        Date Filed: 12/14/2022   Page: 4



        Mr. Hernandez, understanding the SSA determination to confirm that Ms.

 Bond could work, requested “a statement from your medical provider indicating your

 ability to return to work, the likely timeframe of doing so, the type of work you are

 capable of performing, and whether an accommodation may be appropriate.” Id.

 at 206-07. He attached the Department of Labor reasonable accommodation form.

 Ms. Bond responded that she could not “return to any of my past work, or, my former

 career,” but that she “could probably work something low stress,

 simple/routine/repetitive, local, with no commute” and suggested “stuffing envelopes

 from the safety of my own home.” Id. at 209. She reiterated that “I am not able to

 fulfill th[e] responsibilities” of a cartographer. Id.

        When Ms. Bond returned the reasonable accommodation form, she wrote, “I

 don’t know what my options are” in the space provided to request an

 accommodation. Id. at 215. Ms. Cragar submitted a medical evaluation stating she

 could not “see or identify any accommodations that could be made to [Ms. Bond’s]

 current job position that could allow her to complete the mental tasks needed for the

 job.” Id. at 216.

        In January 2019, the Army Corps sent Ms. Bond a Notice of Proposed

 Removal for excessive absence and absence without leave. Ms. Bond did not appeal

 the notice and confirmed that she was “unable to work.” Id. at 224-25. Her removal

 from the Army Corps became effective on March 15, 2019. She was given mailed

 notice that her health benefits would expire in 31 days.



                                                 4
Appellate Case: 22-5019    Document: 010110782912        Date Filed: 12/14/2022   Page: 5



       Months later, Ms. Bond contacted Duane Braxton, a human resources

 representative for the Army Corps, about her lapsed medical insurance. On

 October 25, 2019, Mr. Braxton sent an email to Ms. Bond explaining that her

 insurance had lapsed because she had not elected coverage after being removed from

 service. Ms. Bond responded to that email on November 7, 2019, and received no

 further response.

                                 B. Procedural History

       On December 12, 2019, Ms. Bond contacted the EEOC of Tulsa, Oklahoma,

 alleging she had experienced discrimination.3 The Tulsa District Office dismissed

 Ms. Bond’s formal EEO Complaint for untimely contact with an EEO counselor

 under 29 C.F.R. § 1614.107(a)(2). Ms. Bond appealed to the EEOC Office of

 Federal Operations, which affirmed the dismissal for untimely EEO Counselor

 contact and issued a right-to-sue letter. In its decision, the EEOC noted that although

 Ms. Bond claimed her inability to read her removal notice until November 2019 was

 the reason for her delayed contact, its investigation concluded that she “was able to

 think, read, and communicate clearly during this period.” Suppl. App., Vol II at 444.

       Ms. Bond sued the Secretary of the Army as the head of the Army Corps on

 November 23, 2020. She filed an amended complaint the next day, asserting



       3
          The parties dispute whether the record shows Ms. Bond initiated contact with
 the EEOC in December 2019 or February 2020. As the district court did, we draw all
 reasonable inferences in Ms. Bond’s favor on summary judgment review and use the
 earlier date—December 12, 2019—as the date of first contact.

                                               5
Appellate Case: 22-5019    Document: 010110782912        Date Filed: 12/14/2022       Page: 6



 violations of (1) the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101

 et. seq.; (2) 5 U.S.C. § 2302 for prohibited personnel practices; (3) the Rehabilitation

 Act, 29 U.S.C § 791; (4) Title VII for unlawful discrimination based on sex or

 gender; and (5) 29 U.S.C. § 1140 for interference with protected rights. The Army

 Corps moved to dismiss, and the district court dismissed the ADA and 29 U.S.C.

 § 1140 claims with prejudice for failure to state a claim under Federal Rule of Civil

 Procedure 12(b)(6). At summary judgment, the district court dismissed the

 remainder of Ms. Bond’s claims. It held that she had failed to exhaust her

 administrative remedies and that her claims failed on the merits. The court entered

 judgment dismissing “the action. . . on the merits.” App., Vol. III at 263.

                                    II. DISCUSSION

       On appeal, Ms. Bond asserts the district court erred in granting the Army

 Corps’ motion for summary judgment.4 Ms. Bond does not adequately challenge the

 district court’s holding that she did not exhaust her administrative remedies, and even

 had she adequately addressed this issue, she failed to initiate the administrative

 process in a timely manner. We affirm the district court’s grant of summary

 judgment to the Army Corps on this ground.




       4
        Ms. Bond has not appealed the district court’s Rule 12(b)(6) dismissal order.
 Thus, her claims under the ADA and 29 U.S.C. § 1140 are not at issue.

                                                6
Appellate Case: 22-5019   Document: 010110782912        Date Filed: 12/14/2022    Page: 7



                                A. Standard of Review

       “We review summary judgment determinations de novo, applying the same

 standard as the district court.” Smothers v. Solvay Chems., Inc., 740 F.3d 530, 538

 (10th Cir. 2014). “We view the facts in the light most favorable to the non-moving

 party and draw all reasonable inferences in his or her favor.” Osborne v. Baxter

 Healthcare Corp., 798 F.3d 1260, 1266 (10th Cir. 2015). “The court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Cir.

 P. 56(a).

       “The issue whether a plaintiff has exhausted her administrative remedies is a

 legal question that we also review de novo.” Dossa v. Wynne, 529 F.3d 911, 913

 (10th Cir. 2008).

                                 B. Legal Background

       The Rehabilitation Act requires federal employers to “provide reasonable

 accommodations to disabled employees.” Sanchez v. Vilsack, 695 F.3d 1174, 1177

 (10th Cir. 2012); see 29 U.S.C. § 794.5 Title VII prohibits an employer from

 “discriminat[ing] against any individual with respect to [her] compensation, terms,




       5
          The Rehabilitation Act incorporates the ADA definition of “disability” as “a
 physical or mental impairment that substantially limits one or more major life
 activities.” 29 U.S.C. § 705(9)(B) (referring to 42 U.S.C. § 12102(1)(A)). The Army
 Corps does not dispute, for purposes of this appeal, that Ms. Bond is disabled within
 the meaning of the statute. See, e.g., Aplee. Br. at 18.

                                               7
Appellate Case: 22-5019    Document: 010110782912         Date Filed: 12/14/2022     Page: 8



 conditions, or privileges of employment, because of such individual’s race, color,

 religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

       Both the Rehabilitation Act and Title VII require a claimant to “comply with

 specific administrative complaint procedures in order to exhaust their administrative

 remedies” before bringing a discrimination claim in federal court. Hickey v.

 Brennan, 969 F.3d 1113, 1118 (10th Cir. 2020) (quotations omitted); see also Green

 v. Brennan, 578 U.S. 547, 550 (2016). Federal employees must “initiate contact”

 with an EEO counselor “within 45 days of the date of the matter alleged to be

 discriminatory.” 29 C.F.R. § 1614.105(a)(1). Although the “regulatory exhaustion

 requirement is not a jurisdictional prerequisite,” it is a “claims-processing rule that

 the employer may raise as an affirmative defense.” Hickey, 969 F.3d at 1118. This

 defense is “subject to waiver, estoppel, and equitable tolling,” see Lincoln v. BNSF

 Ry. Co., 900 F.3d 1166, 1183 (10th Cir. 2018), but a “court must enforce this

 exhaustion requirement if the employer properly raises it,” Hickey, 969 F.3d at 1118.

       Section 2302 of Title 5 prohibits the federal government from implementing

 personnel practices that discriminate against employees on the basis of protected

 statuses. 5 U.S.C. § 2302(b)(1). When a personnel action is sufficiently serious, like

 removal or demotion, and the employee alleges the action constituted discrimination

 prohibited by another federal statute, the employee’s claim is considered a “mixed

 case.” See Kloeckner v. Solis, 568 U.S. 41, 44 (2012). A federal employee with a

 mixed case has the choice to initiate a complaint either with (1) the agency’s EEO

 office or (2) the Merit Systems Protection Board (“MSPB”). See 29 C.F.R.

                                                8
Appellate Case: 22-5019    Document: 010110782912        Date Filed: 12/14/2022     Page: 9



 § 1614.302(b). Because an employee may not pursue a mixed case in two forums,

 “[w]hichever is filed first shall be considered an election to proceed in that forum”

 and the employee must exhaust administrative remedies consistent with the forum’s

 timeliness constraints. See Jones v. U.S. Dep’t of Just., 111 F. Supp. 3d 25, 31

 (D.D.C. 2015) (quotations omitted); see also 29 C.F.R. §§ 1614.302(c)(1),

 1614.105(a)(1).

                                      C. Analysis

       The Army Corps asserted failure to exhaust as an affirmative defense. Dist.

 Ct. Doc. 11 at 7-13. The district court found that Ms. Bond did not exhaust her

 administrative remedies because she failed to contact the EEOC within 45 days of a

 qualifying act of discrimination.6 We affirm the district court’s grant of summary

 judgment for the Army Corps on this ground.

    Waiver

       Ms. Bond has not adequately appealed the district court’s determination that

 she failed to exhaust her administrative remedies. Although she states in the “issues

 presented” section of her opening brief that her contact with the EEOC was timely,

 see Aplt. Br. at 10, she does not develop this argument. In her “statement of the

 case” section, she identifies November 7, 2019—the date she sent her final email to


       6
          Ms. Bond brought her mixed case under 5 U.S.C. § 2302 to the EEOC rather
 than the MSPB. In choosing that forum, she is bound to the EEOC’s 45-day
 limitations period for all her claims. See Jones, 111 F. Supp. 3d at 31 (“A plaintiff
 may file a mixed-case complaint with his agency’s EEO office or with MSPB, but not
 both.”).

                                               9
Appellate Case: 22-5019     Document: 010110782912          Date Filed: 12/14/2022     Page: 10



  Mr. Braxton—as the “most recent adverse action by the Agency,” but she proffers no

  authority to support her theory that an email she sent can constitute discrimination on

  the part of her employer. Aplt. Br. at 20.

         The Army Corps contends that Ms. Bond has “arguably abandon[ed]” her

  exhaustion argument. Aplee. Br. at 23 n.4. We agree. Her omission of an

  exhaustion argument in her opening brief waives the issue. See Utah Env’t Cong. v.

  Bosworth, 439 F.3d 1184, 1194 n.2 (10th Cir. 2006) (“An issue mentioned in a brief

  on appeal, but not addressed, is waived.”). Because “issues designated for review are

  lost if they are not actually argued in the party’s brief,” Muscogee (Creek) Nation v.

  Pruitt, 669 F.3d 1159, 1166 (10th Cir. 2012) (quotations omitted), she must do more than

  merely list exhaustion as an issue on appeal. She did not do more, so she has waived the

  issue of whether her contact with the EEOC was timely.

     Failure to Contact an EEO Counselor Within 45 Days

         Even if Ms. Bond had presented an adequate exhaustion argument, we hold, like

  the district court, that her contact with the EEOC was untimely. Ms. Bond cannot

  identify “an adverse employment action” such as “firing” or a “decision causing a

  significant change in benefits” that occurred within 45 days of her contact with the

  EEOC. See Hiatt v. Colo. Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017)

  (quotations and alterations omitted).

         The only event within 45 days of Ms. Bond’s contact with the EEOC on

  December 12, 2019, was the November 7, 2019 email she sent to Mr. Braxton



                                                  10
Appellate Case: 22-5019    Document: 010110782912         Date Filed: 12/14/2022    Page: 11



  inquiring about her health insurance. But this email was not a qualifying adverse

  employment action.

        First, Ms. Bond’s lapse in medical insurance was not an independent

  discriminatory act but a consequence of her termination,7 and a challenge on

  December 12, 2019, to Ms. Bond’s March 15, 2019 termination of employment

  would have been untimely. See Del. State Coll. v. Ricks, 449 U.S. 250, 258 (1980)

  (quotations omitted) (The “proper focus is upon the time of the discriminatory acts, not

  upon the time at which the consequences of the acts became most painful.”).

        Second, Ms. Bond’s own email on November 7, 2019, cannot constitute an

  “adverse employment action” or a “decision causing a significant change in benefits”

  because it was her act, not the Army Corps’. Hiatt, 858 F.3d at 1316. As the district

  court explained, “the relevant action is that of the employer, not the employee.”

  Suppl. App., Vol. II at 514.

        Because Ms. Bond fails to identify any adverse employment action within 45

  days of her contact with the EEOC, the district court correctly determined that she

  failed to properly exhaust her administrative remedies, warranting dismissal of her

  claims.

        Nor is Ms. Bond entitled to equitable tolling based on her argument that her

  “continuing symptoms affected her ability to timely receive her mail and to make

  timely responses.” Aplt. Br. at 21. Equitable tolling applies when an employee is


        7
          As noted above, when Ms. Bond was fired on March 15, 2019, she was given
  notice that her medical insurance would expire 31 days later.
                                                11
Appellate Case: 22-5019    Document: 010110782912       Date Filed: 12/14/2022     Page: 12



  “lulled into inaction by her past employer” or “actively misled,” not when the

  employee simply “failed to exercise due diligence in preserving h[er] legal rights.”

  Moneoya v. Chao, 296 F.3d 952, 957-58 (10th Cir. 2002) (quotations omitted).

  Nothing in the record suggests that Ms. Bond was “actively misled” or otherwise

  prevented from making timely contact with the EEOC. On the contrary, Ms. Bond

  pursued disability retirement and workers’ compensation benefits, and she applied for

  Social Security benefits while her symptoms persisted. After her termination and

  before contacting the EEOC, she corresponded with Mr. Braxton. The district court

  concluded that estoppel was inappropriate because Ms. Bond was “capable of

  pursuing [her] own claim.” Suppl. App., Vol. II at 516 (quoting Biester v. Midwest

  Health Servs., Inc., 77 F.3d 1264, 1269 (10th Cir. 1996)). We agree.

                                   III. CONCLUSION

        We affirm summary judgment for the Army Corps on the ground that Ms.

  Bond failed to exhaust her administrative remedies. In addition to addressing the

  exhaustion issue, the district court ultimately granted summary judgment in favor of

  the Army Corps by determining that Ms. Bond’s claims lacked merit. “Because we

  express no opinion on the merits of [the Army Corps’] motion for summary

  judgment” and address only the exhaustion issue, and because “dismissal based on a

  failure to exhaust administrative remedies should be without prejudice,” Smith v.

  Cheyenne Ret. Invs. L.P., 904 F.3d 1159, 1166 (10th Cir. 2018) (quotations omitted),8


        8
          Although exhaustion is no longer a jurisdictional requirement, we still
  dismiss unexhausted claims without prejudice. See Smith, 904 F.3d at 1166; see also
                                               12
Appellate Case: 22-5019    Document: 010110782912        Date Filed: 12/14/2022    Page: 13



  we remand to the district court with instructions to revise its summary judgment

  order to dismiss Ms. Bond’s claims at issue here without prejudice and to revise the

  judgment accordingly.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




  Joritz v. Univ. of Kan., No. 20-3234, 2022 WL 817968, at *3 (10th Cir. Mar. 18,
  2022) (“A dismissal [for failure to exhaust] is ordinarily without prejudice,” and this
  is “true whether or not the failure to exhaust is considered jurisdictional.”); Cirocco
  v. McMahon, 768 F. App’x 854, 855 (10th Cir. 2019) (“[W]e affirm the district
  court’s decision that [plaintiff] failed to exhaust her administrative remedies but
  remand with instructions. . . to dismiss the case without prejudice based on the
  affirmative defense of failure to exhaust administrative remedies, rather than for lack
  of subject-matter jurisdiction.”).
                                                13